COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
  Phillip Frias,                                                 No. 08-13-00325-CR
                                                   §
                    Appellant,                                      Appeal from the
                                                   §
  v.                                                              171st District Court
                                                   §
  The State of Texas,                                          of El Paso County, Texas
                                                   §
                   State.                                        (TC# 20130D03266)
                                                 §

                                  CLARIFICATION ORDER

        The Court previously abated the above styled and numbered cause pending the final

resolution of the State’s appeal in cause 08-14-00014-CR, styled The State of Texas v. Phillip

Andrew Frias. On May 27, 2016, the Court issued its opinion and judgment reversing the trial

court’s order which granted the defendant’s motion for new trial. That decision became final

upon the issuance of our mandate on January 30, 2017. The defendant’s appeal in cause number

08-13-00325-CR, which had been previously abated, must now proceed. Therefore, the appeal

in cause number 08-13-00325-CR is reinstated. The reporter’s record must be filed in cause

number 08-13-00325-CR in order for Mr. Frias’s appeal to continue. Therefore, on the Court’s

own motion, the Reporter’s Record is now due to be filed in this Court no later than March 10,

2017.

        IT IS SO ORDERED this 9th day of February, 2017.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.